Case 1:21-cv-20975-BB Document 52 Entered on FLSD Docket 07/15/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                        Case No. 21-cv-20975-BLOOM/Otazo-Reyes

 MBI SERVICES, LLC,

        Plaintiff,

 v.

 APEX DISTRIBUTION LLC, et al.,

       Defendants.
 ___________________________________/

              ORDER REFERRING MOTION TO MAGISTRATE JUDGE FOR A
                        REPORT AND RECOMMENDATIONS

        Pursuant to 28 U.S.C. § 636 and Local Magistrate Judge Rule 1, it is ORDERED that

 Defendants Tillman & Tillman PLLC and David K. Tillman’s Motion to Dismiss and for Summary

 Judgment, ECF No. [29], is REFERRED to Magistrate Judge Alicia M. Otazo-Reyes for a Report

 and Recommendations.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 12, 2021.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
